DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9 is/are rejected under 35 U.S.C. 103 as being obvious over Kiilerich (US 2018/0064880) in view of Gilmore et al (US 2014/0142511).
Regarding claims 1 and 7, Kiilerich discloses a drug delivery device comprising or being adapted to receive a drug-filled cartridge 113 (¶49), the drug delivery device comprising a geared drive arrangement, the geared drive arrangement comprising: a stationary portion 201 in the form of a housing 201 (fig 7), a drive rod 220 in the form of a piston rod (fig 7) defining a reference axis and during operation being arranged to rotate and be moved axially corresponding to the reference axis (¶61), the piston rod adapted to engage and axially displace a piston in a loaded cartridge in a distal direction to thereby expel a dose of drug from the cartridge (¶61); a drive member 268/230 (while 268 is not described in the specification, it is the interface between 230 and 260 as seen 
While Kiilerich substantially discloses the invention as claimed, it does not disclose the drive rod comprising a first thread and a second thread, the first and second threads are inclined in an opposed manner. 
Kiilerich discloses the drive rod comprises a single thread (fig 7).
Gilmore discloses a similar injection device (fig 3). The drive rod (two shown in fig 8) may have first and second threads which may overlapping (both shown in fig 8) and inclined in an oppose manner (left side of fig 8). Gilmore discloses different pitches may also be used with the threads of drive rod 800 (¶91). One thread engages a driver (equivalent of Kiilerich’s drive member) and the other with the encoded leadscrew nut (equivalent of Kiilerich’s nut). Different pitches allow for different mechanical advantage (¶92-¶94).

Regarding claim 4, further comprising: a transmission member 260 arranged to rotate corresponding to the reference axis (¶61), a drive spring 255 coupled to the transmission member and the housing (fig 7), dose setting and release structure 280/290 allowing a user to simultaneously set a dose amount to be expelled and strain the drive spring correspondingly by rotation of the transmission member (¶58) to a set position, and being actuatable between a dose setting mode and a dose expelling mode (¶61), wherein in the expelling mode: the drive member is rotationally locked relative to the transmission member and rotates therewith (¶61), and the transmission member is rotationally released, this allowing the strained drive spring to rotate the transmission member (¶61), whereby the piston rod is rotated by the drive member and moved distally through the nut portion (¶61).  
Regarding claim 5, wherein the dose setting and release structure comprises: a dose setting member 280 which during dose setting is rotationally locked relative to the transmission member (¶58) and adapted to rotate in a first direction relative to the housing to set a dose (¶58), a release member 290 actuatable between a dose setting state and an expelling state to thereby actuate the dose setting and release structure 
Regarding claim 6, while Kiilerich substantially discloses the invention as claimed, it does not disclose wherein the dose setting member during dose expelling is rotationally locked relative to the housing in the embodiment used for the above rejection. Kiilerich discloses the dose setting member connecting to splines during expelling to prevent further adjustment of the set dose (and thus rotationally locked relative to the housing/stationary portion) with respect to a different embodiment (¶72). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kiilerich such that the dose setting member during dose expelling is rotationally locked relative to the housing as taught by Kiilerich to prevent further adjustment of the set dose.
Regarding claim 9, the drug delivery device being operatable between an operational state in which the piston rod can be moved in a distal direction to expel a dose of drug from a loaded cartridge (¶61), and a resetting state in which the piston rod can be moved in a proximal direction through the nut portion (¶50, fig 6 – the piston rod will have to move through nut 207 to reset).  
Claims 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being obvious over Kiilerich (US 2018/0064880) and Gilmore et al (US 2014/0142511) in view of Madsen et al (US 2016/0015903).
Regarding claim 10, while Kiilerich substantially discloses the invention as claimed, it does not disclose a rotary sensor assembly comprising: first and second rotary sensor parts adapted to rotate relative to each other during dose expelling, and electronic circuitry adapted to determine expelled dose amounts based on relative rotation between the first and second rotary sensor parts during expelling of a dose of drug, wherein: the first rotary sensor part is arranged rotationally locked relative to the housing during dose expelling, and the second rotary sensor part is arranged rotationally locked relative to the drive member during dose expelling.  
Madsen discloses a delivery device similar to that of Kiilerich (figs 1 and 2 of Madsen). Which disclose first 330 and second 320 rotary sensor parts adapted to rotate relative to each other during dose expelling (¶8, ¶43), and electronic circuitry 340 adapted to determine expelled dose amounts based on relative rotation between the first and second rotary sensor parts during expelling of a dose of drug (¶43), wherein: the first rotary sensor part 330 is arranged rotationally locked relative to the housing (via 336 on 330 to 339 and via 339 to the housing - ¶47) during dose expelling, and the second rotary sensor part 320 is arranged rotationally locked relative to the drive member 312 during dose expelling (¶44). This arrangement provides reliable detection and storage of dose data (¶6) and is compact and cost-effective (¶9).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kiilerich such that it includes a 
Regarding claim 11, while Kiilerich substantially discloses the invention as claimed, it does not disclose wherein the first and second rotary sensor parts are arranged rotationally locked relative to each other during dose setting. This is considered design choice, either one tracks all increases and decreases in the dose setting with corresponding programming and then records how much they expect to be delivered (based on the dose setting), or one only records the actual amount delivered. Such is a trade for efficiency versus robustness. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kiilerich such that the first and second rotary sensor parts are arranged rotationally locked relative to each other during dose setting as part of tracking only the actual amount delivered which will assist in verifying proper delivery and as part of decreasing the complexity of the device (and correspondingly decreasing the chances of introducing errors).
Regarding claim 12, while Kiilerich substantially discloses the invention as claimed, it does not disclose a first rotary sensor part coupled rotationally locked to the In re Japikse, 86 USPQ 70) such that deciding to place the sensor parts on different parts of Kiilerich requires is considered obvious.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kiilerich to include a first rotary sensor part coupled rotationally locked to the dose setting member, a second rotary sensor part coupled rotationally locked to the transmission member, electronic circuitry coupled rotationally locked to the first rotary sensor part and adapted to determine expelled dose amounts based on relative rotation between the first and second rotary sensor parts during expelling of a dose of drug, whereby: the first and second rotary sensor parts are arranged rotationally locked relative to each other during dose setting and thus rotating with the dose setting member and transmission member, and the second rotary sensor part rotates with the transmission member and thus relative to the 
Regarding claim 13, wherein the release member is moved axially when actuated between the dose setting state and the expelling state (¶61).  
Regarding claim 15, while Kiilerich substantially discloses the invention as claimed, it does not disclose wherein the first rotary sensor part and the electronic circuitry are coupled to and move axially with the combined dose setting and release member. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kiilerich such that the first rotary sensor part and the electronic circuitry are coupled to and move axially with the combined dose setting and release member since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive. Applicant argues neither Kiilerich nor the other cited references provide teaching or motivation to fully redesign the device from a one-threaded to a two-threaded drive system, let alone identifies the properties and advantages associated with such a drive system. The examiner does not dispute Kiilerich does not disclose first and second threads inclined in an opposed manner. However, secondary reference Gilmore provides such a teaching, specifically that the different, oppositely inclined threads allow for different mechanical advantages (¶92-¶94). Further, such a modification is not a “full” or even significant redesign, as it only requires one of the first or second threads on the drive rod to be inclined in an opposing manner (and an . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783